[Cite as In re C.R., 2022-Ohio-3540.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

 IN RE: C.R.                                :     APPEAL NO. C-210591
                                                  TRIAL NO. F20-186Z
                                            :

                                            :         O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: October 5, 2022


James J. Whitfield, for Appellant Father,

Berry & Karl LLC and B. Bradley Berry, for Petitioners-Appellees.
                       OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.

       {¶1}    Appellant father appeals the judgment of the Hamilton County Juvenile

Court awarding custody of C.R. to petitioners-appellees (“petitioners”). For the

reasons that follow, we sustain father’s first assignment of error, reverse the judgment

of the trial court and remand the cause for further proceedings consistent with this

opinion and the law.

                                 Procedural History

       {¶2}    On February 11, 2020, petitioners–maternal grandfather and his wife–

filed a complaint in the juvenile court for nonparent custody of C.R. The complaint

asserted that the biological father of C.R. was unknown and stated that C.R. was born

a few days prior to the filing of the complaint and was in the NICU for drug withdrawal

as he was born addicted to opioids and other drugs. Emergency interim custody was

granted to petitioners that same day and extended to petitioners on February 14, 2020.

Interim custody of C.R. was granted to petitioners on June 9, 2020. Mother agreed to

interim custody to petitioners and provided father’s name as the potential father of

C.R.

       {¶3}    On August 19, 2020, father appeared before the juvenile court and said

that he planned to establish paternity. Because paternity had not been established,

the juvenile court did not grant father any visitation with C.R. An entry from the

juvenile court on October 28, 2020, indicated that father had reported to the court

that he had filed to establish paternity.

       {¶4}    On February 25, 2021, father filed a motion for custody of C.R.,

asserting that he was the established biological father. On March 10, 2021, the matter

proceeded to trial before a magistrate solely on petitioners’ complaint for custody. The

magistrate did not proceed on father’s custody motion–instead setting the motion for


                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



a pretrial hearing–as the magistrate found that mother was not properly served with

father’s motion. At the close of trial, the magistrate took the matter under advisement

and ordered that father have interim parenting time with C.R. of two hours a week at

a public place.

         {¶5}   On April 14, 2021, the magistrate found that father was an unsuitable

parent and ordered that C.R. be placed in the legal custody of petitioners. The

magistrate found that father had abandoned C.R. by making no attempt to see C.R. or

establish paternity for seven months, despite knowing that mother was pregnant and

keeping in contact with mother through the month that C.R was born. The magistrate

also found that awarding custody to father would be detrimental to C.R. as C.R. had

only known petitioners as his parents and C.R. would continue to have special needs,

for which petitioners had more time to provide as father worked 50-60 hours a week.

         {¶6}   Father filed objections to the magistrate’s decision, which were

overruled by the juvenile court on October 29, 2021. The juvenile court adopted the

decision of the magistrate and found that father had abandoned C.R. by never meeting

C.R. before the hearing before the magistrate, despite being offered an opportunity to

visit.   The juvenile court also found that awarding custody to father would be

detrimental to C.R. because father did not have the “time, resources, or insight” to

provide the proper care for C.R.’s special needs. Thus, the juvenile court found father

to be an unsuitable parent and awarded legal custody of C.R. to petitioners.

         {¶7}   Father now appeals, asserting two assignments of error for our review.

In his first assignment of error, father argues that that trial court erred by placing C.R.

in the legal custody of a nonparent where the evidence did not show, by a

preponderance of the evidence, that he was an unsuitable parent. In his second



                                                3
                     OHIO FIRST DISTRICT COURT OF APPEALS



assignment of error, father argues that the trial court erred by proceeding to trial on

petitioners’ custody complaint without also proceeding on his motion for custody.

                               Factual Background

       {¶8}   Grandfather testified that he filed for custody of C.R. after a social

worker from University Hospital and someone from the Hamilton County Department

of Job and Family Services (“JFS”) contacted him and said that C.R. would be placed

in foster care if they did not file for custody as mother and her boyfriend–who was

present at the hospital and signed as C.R.’s father at the hospital–were unfit due to

drug use. Mother did not name a father on C.R.’s birth certificate. Grandfather said

that mother had been in a relationship with the boyfriend who was present at the

hospital since before the birth of her older son, who was also in the custody of

petitioners. He testified that mother and the boyfriend had been homeless and “out

on the street” off and on, and that, around the time that C.R. would have been

conceived, they were both in “very, very bad shape.” He said that, as far as he knew,

father had never been mother’s boyfriend. He opined that C.R. was conceived as

“some kind of trafficking, sex trafficking operation.” He said that he was told that

mother had been advertised for violent sex by an escort service.

       {¶9}   C.R. was born with Neonatal Abstinence Syndrome (“NAS”) and was in

the NICU for over a week. Grandfather said that C.R.’s symptoms subsided after about

a month or two, and C.R. seemed very healthy and “just like a normal baby.” He

testified that they had frequent follow-up medical appointments and said that C.R.

was “perfect” at his one-year check-up. He expressed that they were very bonded to

C.R. and said that it “would not be good” if C.R. was taken from their home.

       {¶10} Grandfather denied knowing who C.R.’s father was when they filed for

custody. He denied that mother ever identified her boyfriend as C.R.’s father. Mother

                                              4
                       OHIO FIRST DISTRICT COURT OF APPEALS



told him father’s first name and he tried to find father online. However, he ultimately

found out about father in court. Grandfather testified that he spoke with father about

a week prior to the hearing before the magistrate–after father called him–and he

offered to pay for father to visit with C.R. at Holly Hill, but father said that he wanted

to complete visitation in Cincinnati. This was the first contact he had with father. He

said that, because the hearing was only a week away, he thought they should just

determine visitation at the hearing with guidance from the court.             He denied

discussing anything other than visitation with father. Grandfather expressed concerns

about father’s criminal history, which he viewed through county court records.

          {¶11} Grandfather’s wife testified that C.R. “required quite a bit of care” when

he came home from the hospital. C.R. had torticollis, in addition to NAS, which was

treated for many months. They also did virtual physical-therapy appointments. She

said that, because of his exposure to drugs, C.R. remained “at risk for developmental

delays and physical problems such as hearing loss,” and would be in the NAS program

until he was at least two years old. She testified that C.R. had passed his hearing test

so far but would need a follow-up in six months. C.R. was also exposed to Hepatitis C

before birth, which will require a check-up at 18 months of age. She said that, at C.R.’s

12-month checkup, he had met all his developmental goals and screens. However, she

expressed that, although C.R. was doing well, he will continue to be at risk for

additional complications from the drug exposure. She agreed that she intends to

continue providing exercises to C.R. that will assist C.R. with maintaining good

posture and avoiding redevelopment of torticollis. She denied having any contact with

father.

          {¶12} A caseworker from JFS testified that she became aware that father was

the alleged father of C.R. at a court hearing in October 2020. When asked if she had

                                                 5
                     OHIO FIRST DISTRICT COURT OF APPEALS



any contact with father between that time and when paternity was established, she

said that she talked to father twice but he did not want to be involved until he knew

that C.R. was his child. She said that JFS received the results from the paternity test

in February, and then she was able to contact father. Regarding father’s background,

she testified that father did have some arrests and prior convictions, but they were all

from over 11 years ago. Father signed a release of information to submit to a drug and

alcohol screen, but she never asked him to complete a screen. She visited father’s two-

bedroom apartment and agreed that it was appropriate. When she was completing the

home visit, father’s daughter was present. She testified that father’s daughter said that

father was always supportive of her and her siblings, and that they had a very close

relationship. His daughter also said that father’s grandchildren were very fond of him

and had a really good relationship with father.

       {¶13} Father testified that he was 63 years old and worked as a maintenance

technician. He said that he had been in this position for eight or nine years and worked

on average 50-60 hours per week. He testified that the hours he worked in a day

depended on the job and what he wanted to do. He said that he could “make it

whatever I want it to be.” He denied having health insurance but said that he utilized

a free health clinic to see a doctor. He denied any ongoing health disabilities and

denied receiving any mental-health services of any kind. He said that he had four

children, including C.R., and lived alone in an apartment that he had lived in for the

last five or six years. He also said that he owned the home that he grew up in. When

asked why he rented an apartment if he owned a home, he explained that he was

working on the home.

       {¶14} Father testified that he lived with mother for a couple months around

June or July 2019. He said that he stopped living with mother because she “became

                                               6
                     OHIO FIRST DISTRICT COURT OF APPEALS



impossible to deal with” due to her addiction. He also said that mother left because

he would not cater to her. He never saw mother use drugs but knew that she was using

them. He met mother while she was working as a waitress around May or June 2019.

He knew that mother was 33 years old when he met her. He continued to see mother

off and on after they separated. He testified that he stayed in contact with mother

“because she was pregnant.” He said, “So I was trying to keep track of her.” He

testified that mother became pregnant “within” the two months that they were

together. When asked if he suspected that he was the one who “helped” mother get

pregnant, he replied, “I just suspected that I was the one to cause her to conceive. I

didn’t think that I could have kids, anymore kids.” He agreed that he talked to mother

about the pregnancy. He said, “We conversated, but I still denied that I could have

kids.” He said that he denied it because of his age and because he had been with other

women who did not get pregnant. He testified that he did not have any surgeries that

would prevent him from having children.

       {¶15} When asked if he continued to have sexual relations with mother after

they separated, he replied, “Somewhat – no, not really.” He agreed that he continued

to communicate with mother. He testified that he was with mother “through the four

months that she was pregnant,” and then she left and went back to “whoever she was

with.” When asked if mother told him that she thought he may be “involved” in the

pregnancy, he said yes, but said “I didn’t think so.”      He agreed that he knew

approximately when the baby was due to be born. He testified that he tried to find

mother when she had the baby but could not find her. He was not present at C.R.’s

birth. He said that he became aware of C.R.’s birth around June or July of 2020, when

C.R. was five or six months old. He agreed that he knew that conception took place

during their relationship.

                                              7
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16} Father testified that he saw mother a few times in 2020 when she was

at her mother’s house. The last time mother was at his residence was in August 2020.

When asked if they discussed C.R., he replied, “We did. And I still told her I didn’t

think it was mine.” He filed for paternity in September 2020, completed the DNA test

on September 24, 2020, and received the results that he was C.R.’s biological father

on February 1, 2021.

                                   Law and Analysis

       {¶17} Under R.C. 2151.23(A)(2), the juvenile court has exclusive original

jurisdiction to determine the custody of a child who is not a ward of another Ohio

court. The statute “does not state a test or a standard to be used by the juvenile courts

in determining child custody cases.” Hockstock v. Hockstock, 98 Ohio St.3d 238,

2002-Ohio-7208, 781 N.E.2d 971, ¶ 15. “[T]he overriding principle in custody cases

between a parent and nonparent is that natural parents have a fundamental liberty

interest in the care, custody, and management of their children.” (Citations omitted.)

Id. at ¶ 16. “Since parents have constitutional rights, any action by the state that affects

this parental right, such as granting custody of a child to a nonparent, must be

conducted pursuant to procedures that are fundamentally fair.” (Citation omitted.)

Id. “Ohio courts have sought to effectuate the fundamental rights of parents by

severely limiting the circumstances under which the state may deny parents the

custody of their children.” Id. at ¶ 17, citing In re Perales, 52 Ohio St.2d 89, 369 N.E.2d

1047 (1977), syllabus.

       {¶18} Accordingly, “[i]n an R.C. 2151.23(A)(2) child custody proceeding

between a parent and nonparent, the hearing officer may not award custody to the

nonparent without first making a finding of parental unsuitability – that is, without

first determining that a preponderance of the evidence shows that the parent

                                                 8
                     OHIO FIRST DISTRICT COURT OF APPEALS



abandoned the child, that the parent contractually relinquished custody of the child,

that the parent has become totally incapable of supporting or caring for the child, or

that an award of custody to the parent would be detrimental to the child.” In re Perales

at paragraph one of the syllabus.       “If a court concludes that any one of these

circumstances describes the conduct of a parent, the parent may be adjudged

unsuitable, and the state may infringe upon the fundamental parental liberty interest

of child custody.” Hockstock at ¶ 17. “Only if the trial court determines that a parent

is unsuitable, should it then examine which custodial placement would be in the best

interest of the child.” In re H.J.H., 1st Dist. Hamilton No. C-180019, 2019-Ohio-116,

¶ 4, citing In re C.V.M., 8th Dist. Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 15.

       {¶19} “We review a juvenile court’s decision to grant legal custody under an

abuse-of-discretion standard.” Id. at ¶ 3. “An abuse of discretion is more than an error

of law or judgment; it is a decision that is unreasonable, arbitrary, or unconscionable.”

Id., citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). A

trial court’s decision is unreasonable and may be reversed if it is not supported by

competent, credible evidence. (Citations omitted.) Id. As stated above, the burden in

the trial court is a preponderance of the evidence. See In re Perales at paragraph one

of the syllabus; accord In re P.M., 8th Dist. Cuyahoga No. 109968, 2021-Ohio-3358, ¶

38. “ ‘ “Preponderance of the evidence” means “evidence that’s more probable, more

persuasive, or of greater value.” ’ ” (Citation omitted.) In re P.M. at ¶ 38.

       {¶20} Father disputes the trial court’s finding that he abandoned C.R.

Abandonment has been defined as “any conduct on the part of the parent which

evidences a settled purpose to forego all parental duties and relinquish all parental

claims to the child.” In re Custody of C.E., 2d Dist. Champaign No. 2005-CA-11, 2005-

Ohio-5913, ¶ 12, citing Baker v. Rose, 28 Ohio Misc. 200, 203, 270 N.E.2d 678

                                               9
                     OHIO FIRST DISTRICT COURT OF APPEALS



(C.P.1970), and In re Masters, 165 Ohio St. 503, 505-506, 137 N.E.2d 752 (1956). “For

purposes of [R.C. Chapter 2151], a child shall be presumed abandoned when the

parents of the child have failed to visit or maintain contact with the child for more than

ninety days, regardless of whether the parents resume contact with the child after that

period of ninety days.” R.C. 2151.011(C).

       {¶21} This court has held that the presumption of abandonment is not

rebutted “by the mere fact that a father had not established paternity during the period

when he did not visit the child.” In re K.T.1, 2018-Ohio-4312, 121 N.E.3d 847, ¶ 79 (1st

Dist.), citing In re K.R., 12th Dist. Warren Nos. CA2017-02-015, CA2017-02-019 and

CA2017-02-024, 2017-Ohio-7122, ¶ 32-33. Thus, the legal status of the parent is not

always determinative in this regard; the conduct and belief or knowledge of the parent

in relation to the child may also be considered when determining whether a parent has

abandoned his or her child. For example, in In re K.T.1, we affirmed the trial court’s

determination of abandonment where paternity had not been established, but the

evidence showed that the father believed that the children were his children and had

held the children out as his own for several years but failed to maintain contact with

the children. Id. at ¶ 76-79. In In re B.J., the Fifth District affirmed the trial court’s

determination of abandonment where paternity had not been established, but the

father was involved with the pregnancy and birth of the child and had a relationship

with the child before the period of abandonment. In re B.J., 5th Dist. Stark No. 2011-

CA-00277, 2012-Ohio-1913, ¶ 13, 38. Similarly, in In re K.R., the father had recognized

that he was the father of the child and had visited with the child a few times, so the

court found that the father had taken “minimal steps to exercise [his parental rights]”

and determined that father had abandoned the child. In re K.R. at ¶ 32-33.



                                               10
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶22} Here, father did not acknowledge or accept that C.R. was his child nor

did he hold himself out to be C.R.’s father prior to the results of the paternity testing.

Father’s testimony was that he did not believe that C.R. was his son because he did not

think he could have any more children due to his age and previous experiences with

other women. Father also said that he told mother several months after C.R.’s birth

that he did not think C.R. was his child.           There was no adverse credibility

determination made by the magistrate regarding father’s testimony. Father filed for

custody of C.R. the same month that paternity was established. For these reasons, we

hold that the trial abused its discretion in finding that father had abandoned C.R.

       {¶23} Because we find that the trial court abused its discretion in finding that

father had abandoned C.R., we also find that the trial court abused its discretion in

making the premature additional finding that awarding custody to father would be

detrimental to C.R. as the court relied heavily on the fact that C.R. did not know father.

Notably, the hearing before the magistrate occurred only weeks after paternity had

been established and before the court had ordered that father could have any visitation

with C.R. It was the petitioners’ burden to establish that custody to father would be

detrimental to C.R. and, while some of the evidence in the record may have caused

doubt regarding certain issues relevant to father’s ability to suitably parent C.R., there

was insufficient evidence in the record of the sort required to establish that awarding

custody to father would in fact be detrimental to C.R. See generally In re T.G., 2d Dist.

Montgomery Nos. 29327 and 29328, 2022-Ohio-1521, ¶ 65-67. In the interest of

fundamental fairness, father is entitled to a hearing that adequately considers his

ability to parent C.R., without the cloud of the abandonment finding. We caution that

the suitability test does not include a comparison of potential placements; rather, the

test is solely focused on whether father is a suitable parent–not whether someone else

                                               11
                    OHIO FIRST DISTRICT COURT OF APPEALS



is more suitable. See, e.g., In re H.J.H., 1st Dist. Hamilton No. C-180019, 2019-Ohio-

116, at ¶ 13-14.

                                    Conclusion

       {¶24} For the foregoing reasons, we sustain father’s first assignment of error.

Because our disposition of the first assignment of error renders father’s second

assignment of error moot, we decline to address it. We reverse the judgment of the

trial court and remand the cause for the trial court to conduct a new hearing to

determine whether custody to father would be detrimental to C.R.

                                            Judgment reversed and cause remanded.

BERGERON and WINKLER, JJ., concur.

Please note:

       The court has recorded its own entry this date.




                                             12